DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Amendment Accompanying Request for Continued Examination, each filed May 31, 2022, are acknowledged.
Claims 1-20 are pending, and are being examined on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed May 31, 2022 have been fully considered.



Prior Art Rejections
	The prior art rejections have been withdrawn. As noted below, the method described in the newly amended claims lack enablement.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



	Claims 1 and 2 recite (first and second, respectively) primers, wherein the 5’ end of the primer comprises, in part, a common 5’ sequence of at least 15 nucleotides. Claims 1 and 2 have each been amended to additionally recite “wherein the common 5’ sequence prevents [a/the] primer extension product from being used as a template for amplification”. This limitation is new matter.

To assist in this discussion, reference is made to Brownie (The elimination of primer-dimer accumulation in PCR, Nucleic Acids Research, 25(16): 3235-3241, 1997) and Wang (US Patent No. 9,605,305).

The instant specification teaches “[t]he 5’ end common sequence is of sufficient length … that, upon primer-primer interaction, forms intramolecular complementary sequences that suppress[] amplification of primer dimer[s] during the thermocycling” (para. 22). This apparently refers to what Brownie is describing in Fig 1B (reproduced below with annotations). 


    PNG
    media_image1.png
    528
    598
    media_image1.png
    Greyscale


Brownie Fig. 1B shows two primer molecules (Primer 1 and Primer 2), each with a common sequence (CS) and a target specific sequence (TS1 and TS2, respectively). Primer 1 and Primer 2 hybridize to one another at the 3’ end of TS1 and TS2, respectively, to form a primer dimer. Each primer has the same common sequence (CS) at its 5’ end. In Cycle 1, Primer 1 is extended using Primer 2 as a template resulting in an extension product (Primer 1 EP) that has the structure of 5’ – common sequence (CS) – target specific sequence (TS) – complement of common sequence (CS’) – 3’. Similarly, Primer 2 is extended using Primer 1 as a template resulting in an extension product (Primer 2 EP) with the same 5’ to 3’ structure as the Primer 1 extension product (Primer 1 EP). In subsequent cycles, after denaturation and annealing, the CS and CS’ portions of Primer 1 EP hybridize with one another to form a stem-loop structure (Primer 1 EP S-L). The same process occurs with Primer 2 EP resulting in a second stem-loop structure (Primer 2 EP S-L). While new primer dimers can form in subsequent cycles, each primer extension product will fold into a stem-loop structure, thus removing the primer extension product from being used as a template in subsequent amplification cycles. As noted above, Brownie Fig. 1B apparently depicts the process described in the instant specification para. 22, which teaches the use of a primer with a common sequence, where the presence of the common sequence functions to suppress the amplification of primer dimers during subsequent thermocycling.

However, instant claims 1 and 2 have been amended to describe a process that is different from Brownie Fig. 1B, and is different from what is described in para. 22 of the specification. That is, the primer with the common 5’ sequence functions to prevent the primer extension product generated from extending the primer against a target nucleic acid molecule (as opposed to extending against another primer) from being used as a template for subsequent amplification cycles. A similar process is described in Brownie Fig. 1A (reproduced below with annotations), and it does not work the same way as the primer dimer embodiment in Brownie Fig. 1B.


    PNG
    media_image2.png
    148
    591
    media_image2.png
    Greyscale


Initially, the double-stranded target nucleic acid is subjected to denaturing and annealing conditions to separate them into two template strands (Temp 1 and Temp 2, respectively). Primer 1 and Primer 2, each with the same common sequence (CS) and a target-specific sequence (not labeled) anneal to Temp 1 and Temp 2, respectively.


    PNG
    media_image3.png
    168
    625
    media_image3.png
    Greyscale


Then, in Cycle 1, Primer 1 is extended against Temp 1 creating a Temp 1 extension product (Temp 1 EP) comprising the CS at the 5’ end. Similarly, Primer 2 is extended against Temp 2 creating a Temp 2 extension product (Temp 2 EP) comprising the CS at the 5’ end. Each of these four molecules (Temp 1, Temp 1 EP, Temp 2, and Temp 2 EP) serve as templates for the next cycle of amplification. 


    PNG
    media_image4.png
    178
    655
    media_image4.png
    Greyscale


Then, in Cycle 2, Temp 1 EP and Temp 2 EP serve as templates for extension (as do Temp 1 and Temp 2, but they are not depicted here) with Primer 1 and Primer 2 (not depicted), thus generating the complement of Temp 1 EP (Temp 1 EP’) and the complement of Temp 2 EP (Temp 2 EP’). Since Primer 1 and Primer 2 each have the CS at the 5’ end, and since the CS is also incorporated into each of Temp 1 EP and Temp 2 EP in the prior round of amplification, the resulting complement sequences, Temp 1 EP’ and Temp 2 EP’, will have both CS (incorporated from the primer) and CS’ (after extending the primer over the CS in Temp 1 EP and Temp 2 EP). Since Temp 1 EP’ and Temp 2 EP’ now comprise both CS and CS’ at opposite ends of the molecule, Temp 1 EP’ and Temp 2 EP’ could theoretically form a stem-loop1 in the next denaturation and annealing cycle, similar to the process in Brownie 1B. Stated differently, the extension products themselves, Temp 1 EP and Temp 2 EP, cannot form stem-loops using CS and CS’ as the stem, because CS’ is not present in Temp 1 EP and Temp 2 EP. CS’ is not generated until Temp 1 EP’ and Temp 2 EP’ are formed in the next amplification cycle.

Turning now back to instant claims 1 and 2, each claim requires that the common sequence prevents the primer extension product from being used as a template. The only embodiment where this would happen would be in the primer dimer embodiment depicted in Brownie 1B. However, in the embodiment depicted in Brownie 1A, which is apparently similar to what Applicant is referring to in claims 1 and 2, the primer extension product (e.g., Temp [X] EP, above) must be extended to generate CS’, and thus generate a molecule that is a primer extension product complement (e.g., Temp [X] EP’, above) with both CS and CS’, to possibly support the formation of a stem-loop and then be unavailable for subsequent amplification.
Accordingly, while the specification provides written description support for a “common sequence” preventing amplification of a primer dimer2, it does not provide written description support for a “common sequence” preventing amplification of a primer extension product generated from extending the primer over the target template, as claims 1 and 2 have been amended to recite.

Claims 2-20 depend directly or indirectly from claim 1, and consequently incorporate the new matter issue of claim 1. As a note, claim 2 is rejected both based on its dependency from claim 1, and thus its incorporation of the claim 1 new matter, and independently, as it (claim 2), also recites the new matter itself.
Claims 3, 5 and 18-20 depend directly or indirectly from claim 2, and consequently incorporate the new matter issue of claim 2.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As described above in conjunction with the new matter rejection and the Brownie 
embodiments, in particular Fig. 1A, Applicant’s specification does not teach how one can prevent a primer extension product (generated from extending the primer over a target template) from being used as a template in subsequent amplification cycles merely by adding a common sequence to the 5’ end of the primer, as recited in instant claims 1 and 2.
	In addition, Applicant’s invention appears from Fig. 1 to include only a single primer species for each target (i.e., a primer to only one strand of a double-stranded target) in the reaction. Thus, at least in the instant Fig. 1 method, it appears that the reason why a primer extension product is unable to serve as a template is that there is simply no appropriate primer present that is able to hybridize to that primer extension product. 

Claims 2-20 depend directly or indirectly from claim 1, and consequently incorporate the lack of enablement issue of claim 1. As a note, claim 2 is rejected both based on its dependency from claim 1, and thus its incorporation of the claim 1 non-enabled subject matter, and independently, as it (claim 2), also recites the non-enabled subject matter itself.
Claims 3, 5 and 18-20 depend directly or indirectly from claim 2, and consequently incorporate the lack of enablement issue of claim 2.



Conclusion
Claims 1-20 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an aside, just because a molecule comprises sequences that are complementary to one another at opposite ends of the molecule, e.g., CS and CS’ here, does not mean that a stem-loop structure will necessarily form. For example, US Pat. No. 9,605,305 to Wang discusses the Brownie method (col. 1, ll. 37-63), and teaches, in part, that a stem-loop may form depending on the length and composition of the targeted amplicon (not the length of the common sequence in the primer, as described in instant claims 1 and 2).
        2 The examiners’ recollection of the discussion of potential claim amendments in the March 31, 2022 interview is that para. 22 of the specification provides written description support for the common sequence preventing amplification of primer dimers during subsequent amplification cycles.